DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Status of the Claims

This communication is a First Action Non-Final on the merits. The preliminary amendment filed on 09 May 2022 has been entered.

Claims 1-15have been cancelled, 
Claims 16-35have been added, and 
Claims 16-35 are currently pending and have been examined below.


Priority

This application claims continuation status priority of US Patent Application Serial No. 15/209,023, filed on 13 July 2016, which claims continuation status priority to U.S. Patent Application Serial No. 13/841,124 filed March 15, 2013, is a continuation-in-part patent application which claims the benefit of U.S. Patent Application Serial No. 13/532,449, filed on June 25, 2012, and which claims the benefit of U.S. provisional patent application Serial No. 61/501,062, filed on June 24, 2011.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 35 the claim is verifying an entity with a point of sale system.  Figures 1-4 of the specification indicate essentially a credit card system which is verified by the credit card/banking system.  Other parts of the specification discusses verifying an entity for publishing in a directory by telephone number.  It is unclear how a closed/secure credit card/banking/POS is verifying numbers as if this is some sort of open source business directory.  As such it is unclear what the applicant is trying to claim.  Examiner’s Note:  For the purposes of this examination the examiner is going to use any verified credit card system.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Interpretation

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 16-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 16-35, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 16-35 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 16-35 are directed to sending and receiving data to purchase a product with a discount.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 16-35 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 16, which is representative of Independent Claims 19-29, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 16, recites, in part, 
determining, … …, that a user is engaged in a transaction, the transaction including data describing a transaction value;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
determining, … …, that the user is qualified for a discount value;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
querying, … …, , a bank system to determine whether an account associated with the user is approved for the transaction for the transaction value, the querying including communicating data associated with the discount value to the bank system;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
allocating, … … and responsive to a determination that the account associated with the user is below the transaction value, the discount value to the account associated with the user by accessing a reserve pooled account over the network;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generating, … …, a receipt including data describing the transaction for approval by the user;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
transmitting, … …, a settlement notification including a settlement value equivalent to the transaction value to the processor system;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
apportioning, … …, the settlement value into the discount value and a discount gross value, the discount gross value equivalent to the transaction value less the discount value;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
authorizing, … …, withdrawal of the discount gross value from the account associated with the user and the discount value from the reserve pooled account; and,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
transmitting, … …, an amount equivalent to the discount value to the reserve pooled account.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea) 
These limitations set forth a concept of sending and receiving data to purchase a product with a discount.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional elements of a computer, a server, a point of sale system/device, and/or a processor.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-6 and their related text and Paragraphs 000104-0110 of the specification (US Patent Application Publication No. 2022/0277335 A1 – hereinafter specification and/or disclosure) detail any combination of a generic/existing and/or commercially available computer system programmed to perform the method.  The claims recite the additional elements of a computer, a server, a point of sale system/device, and/or a processor. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 17, 18, 20-28, and 30-35 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 16-35 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  


Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 16, 19-34, and 26-35 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Harris et al. (US Patent No. 6,014,635 – Hereinafter Harris).  
Claim 1:
Harris discloses; A method comprising: 
determining, via a point-of-sale device, that a user is engaged in a transaction, the transaction including data describing a transaction value; (See at least Col 4 line 7 – Col 5, line 62.)
determining, by a discounting system via a network, that the user is qualified for a discount value; (See at least Col 6, line 51 – Col 7, line 52.)
querying, via a processor system and over the network, a bank system to determine whether an account associated with the user is approved for the transaction for the transaction value, the querying including communicating data associated with the discount value to the bank system; (See at least Col 6, line 51 – Col 7, line 52.)
allocating, by the bank system and responsive to a determination that the account associated with the user is below the transaction value, the discount value to the account associated with the user by accessing a reserve pooled account over the network; (See at least Col 4 line 7 – Col 5, line 62, Col 5, lines 29-62, Col 6, line 51 – Col 7, line 52 and Col 6, lines 30-50.)
communicating, from the bank system to the point-of-sale device via the network, an indication that the transaction is approved; (See at least Col 4 line 7 – Col 5, line 62, Col 5, lines 29-62, Col 6, line 51 – Col 7, line 52 and Col 6, lines 30-50.)
transmitting, from the point-of-sale device and via the network responsive to approval by the user, a settlement notification including a settlement value equivalent to the transaction value to the processor system; (See at least Col 6, line 51 – Col 7, line 52.)
apportioning, by the processor system, the settlement value into the discount value and a discount gross value, the discount gross value equivalent to the transaction value less the discount value; (See at least Col 4 line 7 – Col 5, line 62, Col 5, lines 29-62, Col 6, line 51 – Col 7, line 52 and Col 6, lines 30-50.)

authorizing, by the bank system and via the network, withdrawal of the discount gross value from the account associated with the user and the discount value from the reserve pooled account; and (See at least Col 4 line 7 – Col 5, line 62, Col 5, lines 29-62, Col 6, line 51 – Col 7, line 52 and Col 6, lines 30-50)
transmitting, from an entity account associated with the point-of-sale device via the network, an amount equivalent to the discount value to the reserve pooled account. (See at least Col 4 line 7 – Col 5, line 62, Col 5, lines 29-62, Col 6, line 51 – Col 7, line 52 and Col 6, lines 30-50)
Harris teaches does not explicitly appear to specify a Point of Sale (POS), with interaction with a customer, and printing a receipt.  
However, Harris teach a credit card interaction system as anyone knows a credit interaction system is a POS system which typically have customer interaction and print receipts.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology explicitly taught by Harris by using the old and well known functionality if a credit card system being a POS with customer interaction and receipt printing in order to allow customer use and communication.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 19-23 and 26-34:
Claims 19-23 and 26-34 are rejected under 35 USC § 103 for substantially the same reasons as claim 16.
Claim 35:
Harris teaches all the limitations of claim 29 above further Harris teaches a verified credit card system in at least Col 4 line 7 – Col 5, line 62.

Claims 17, 18, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris and further in view of Alspach-Goss et al. (US Patent Application Publication No. 2006/0053056 A1).  
Claims 17 and 18:
Harris teaches all the limitations of claim 16 above but does not appear to specify an electronic communication at a POS
Alspach-Goss teaches its discount system the card/member information can be stored and transmitted by RFID on a mobile device in at least paragraph 0069 where 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the discount method/system taught by Harris by an RFID technology to disclose the account/member number in the discount system as taught by Alspach-Goss in order to allow merchant to offer the most customer amenable options and hence improve the customer's experience.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 24 and 25:
Harris teaches all the limitations of claim 19 above but does not appear to specify a QR code.
Alspach-Goss teaches a QR code by a barcode (a QR code is a scannable 2D code as is a barcode) in at least paragraphs 0050 and 0052. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the discount method/system taught by Harris by using scannable 2D code as taught by Alspach-Goss in order to allow merchant to easily identify customers.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681





	
	
	
	
	
	
	
	
	25